DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on December 17, 2020, is the U.S. national stage of an international PCT application, filed on July 3, 2019, and claims priority to a foreign application, filed on July 6, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2021 was filed before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 filed on December 17, 2020. The specification was amended. Claims 1-15 were amended. Claims 1-15 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coker et al. (US 2010/0022189 A1) in view of Breuninger (US 2014/0025854 A1).
1. A method for wireless RF transmission of a digital signal in data packets between a fixed part being a timing master and one or more portable parts being timing slaves, wherein the wireless RF transmission comprises frames each containing one or more time slots (Coker, paras. [0031], [0039], “After the digital audio data is ready for wireless transmission, processor 116 through digital wireless output device 118 sends the digital audio data through digital data streams 120 at different radio frequencies to receiver 130. Particularly, the digital audio data may be sent on as little as two separate radio frequencies or as many as n frequencies, as will be described in more detail later. […] The digital data streams 120 may be sent utilizing device specific digital audio formats or by existing digital audio formats such as audio engineering society (AES)/European Broadcasting Union (EBU) or S/PDIF formats. As will be described, the digital data streams may be received simultaneously or in multiple time slots.”), the method comprising:
scanning, by the fixed part between a set of at least three supported channels within one limited frequency band (Breuninger, paras. [0067], [0153], “According to a preferred variant, additional transmission data are transmitted to the slaves at two or more additional frequencies in parallel and are read in by said slaves in steps f) and g). In this way, a higher speed and/or redundancy and therefore a lower possibility of transmission errors can be achieved when transmitting additional transmission data. If the quality of connection is monitored, the communication frequencies may be changed automatically in order to achieve a better connection. […] The master carries out one test communication with the first slave 1a at each of communication frequencies f1, f2 at specified time intervals. The associated signal-to-”),
collecting, by the fixed part, measures of interference level on at least a plurality of the supported channels in response to the scanning (Breuninger, paras. [0067], [0153], “…The master carries out one test communication with the first slave 1a at each of communication frequencies f1, f2 at specified time intervals. The associated signal-to-noise ratio or the associated bit error rate is determined for each test communication. Subsequently, the master communicates with slave 1a at the one of communication frequencies f1, f2 which helped to establish the best signal-to-noise ratio or the lowest bit error rate. That is, in case of changing signal-to-noise ratios or bit error rates, switching between frequencies f1 and f2 is performed, if needed, for data traffic from master M to slave 1a. This procedure is also carried out for the other slaves 1b, 1c of said group and the respectively assigned communication frequencies f3, f4 or f5, f6.” Id.), 
selecting, by a selection algorithm in the fixed part, first and second different frequencies for respective first and second RF bearers from the set of supported channels in response to the measure of interference level on the plurality of the supported channels (Breuninger, paras. [0067], [0153], “…The master carries out one test communication with the first slave 1a at each of communication frequencies f1, f2 at specified time intervals. The associated signal-to-noise ratio or the associated bit error rate is determined for each test communication. Subsequently, the master communicates with slave 1a at the one of communication frequencies f1, f2 which helped to establish the ” Id.), and 
transmitting, in one frame, the same data packet on both of said first and second RF bearers from the fixed part to the one or more portable parts (Coker, paras. [0039], [0056], “…Thus, audio samples/data502 are sent at two frequencies 511 and 512 and are sent as redundant data samples 510 and 520 of a certain size on each frequency. The number of data samples to be sent on each frequency may be of predetermined size and may be repeatedly sent in those same packet sizes. The data sample packets may also vary in length each time the frequencies are repeated in nature. In all scenarios, redundant data may be sent on each frequency.”)
Coker et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Breuninger provides prior art disclosure and suggestions for the claimed invention, such as selecting, by a selection algorithm in the fixed part, first and second different frequencies for respective first and second RF bearers from the set of supported channels in response to the measure of interference level on the plurality of the supported channels (Breuninger, paras. [0067], [0153], “…The master carries out one test communication with the first slave 1a at each of communication frequencies f1, f2 at specified time intervals. The associated signal-to-noise ratio or the associated bit error rate is determined for each test communication. Subsequently, the master communicates with slave 1a at the one of communication frequencies f1, f2 which helped to establish the best signal-to-noise ratio or the lowest bit error rate. That is, in case of changing signal-to-noise ratios or bit error rates, switching between frequencies f1 and f2 is performed, if needed, for data traffic from master M to slave 1a. This procedure is also carried out for the other slaves 1b, 1c of said ” Id.) The prior art disclosure and suggestions of Breuninger are for reasons of achieving redundancy, higher speed, and lower probability of errors (Breuninger, paras. [0067], [0153], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of achieving redundancy, higher speed, and lower probability of errors.
2. The method according to claim 1, wherein the selection algorithm is arranged to determine the first and second frequencies which are indicated as the RF bearers having the lowest measure of interference level (Breuninger, paras. [0067], [0153], Id.)  
3. The method according to claim 1, wherein said collecting of measures of interference level on the plurality of the supported channels comprises measuring, by the fixed part, a level of RF activity in the respective frequency bands for RF bearers of each of the plurality of the supported channels (Breuninger, paras. [0067], [0153], Id.)
4. The method according to claim 1, wherein said collecting of measures of interference level on the plurality of the supported channels comprises collecting reported measurement data from the one or more portable part to the fixed part a channel quality indicator value measured for a plurality of the supported channels (Breuninger, paras. [0067], [0153], Id.)  
5. The method according to claim 1, wherein the channel selection algorithm is further arranged to determine packet error rates for a plurality of the supported channels, and to select the first and second frequencies in response thereto, wherein the fixed part calculates statistics of packet error rates for each of the supported channels (Breuninger, paras. [0067], [0153], Id.)  

1) levels of RF activity in the respective frequency bands for RF bearers of each of a plurality of the supported channels (Breuninger, paras. [0067], [0153], Id.), 
2) reported measurement data from the one or more portable part to the fixed part indicative of channel quality indicator values measured for a plurality of the supported channels (Breuninger, paras. [0067], [0153], Id.), 
3) a frequency distance between a currently used RF bearer and another channel of the supported channels (Coker, para. [0054], “…Collision avoidance of these transmissions can be achieved by using frequencies adequately spaced in frequency or adequately time spaced. The collision avoidance may also use both time spacing and frequency spacing simultaneously.”), and 
4) packet error rates collected for a plurality of the supported channels (Breuninger, paras. [0067], [0153], Id.)  
7. The method according to claim 1, wherein a frame comprises a first part allocated for RF transmission of the data packet at the first RF bearer, a second part allocated for RF transmission of the data packet at the second RF bearer, wherein the first and second parts are separated by a third part allocated for scanning of the supported channels, and wherein a time length of the frame is within 1 ms to 5 ms (Breuninger, paras. [0137], [0138], “The communication system for the automation technology is based on a switchboard, the master M, and a plurality of participants, the slaves 1, 2, 3. The temporal structure of the transmission signal of this system is configured according FIG. 1. The communication time frame resulting from the bus cycle BZ is determined by the transmission frame RB with a length TR of typically 1 ms. It is synchronized and set by the master. It is divided into a downlink frame DL and an uplink frame UR. Each transmission frame starts with a ”)  
8. The method according to claim 7, wherein the first part comprises at least one time slot for downlink data, and one or more time slots for uplink data (Breuninger, paras. [0137], [0138], Id.)  
9. The method according to claim 1, wherein said set of supported channels have RF bearers located within a frequency range of less than 100 MHz, and wherein a frequency distance between two of the supported channel is below 5 MHz (Breuninger, para. [0167], “…64 carriers are available for one group of slaves, i.e. 2 carriers per slave. This ensures a sufficient redundancy to enable a reliable communication for automation purposes. The communication is performed at frequencies >1 to 7 MHz. At higher frequencies, losses and interferences will increase. For frequencies below 1 MHz conventional AS-i bus systems are used.”)
Coker, FIG. 1).
13. A wireless RF transmitter comprising at least one RF transmitter circuit connected to an antenna, and being arranged to operate as the fixed part (Coker, FIG. 1, Id.) according to the method of claim 1.  
14. A wireless RF receiver comprising at least one RF receiver circuit connected to an antenna, and being arranged to operate as the portable part (Coker, FIG. 1, Id.) according to the method of claim 1.  
15. A system (Coker, FIG. 1, Id.) comprising at least one of: (i) a wireless RF transmitter comprising at least one RF transmitter circuit connected to an antenna and being arranged to operate as the fixed part (Coker, FIG. 1, Id.) according to the method of claim 1, and (ii) one or more wireless RF receivers comprising at least one RF receiver circuit connected to an antenna and being arranged to operate as the portable part (Coker, FIG. 1, Id.) according to the method of claim 1, wherein the system is one of: a wireless headset, a wireless mouse, a wireless gaming controller, a wireless keyboard, a wireless microphone, a wireless loudspeaker, a wireless intercom system, a video system, and a Virtual Reality system (Coker, para. [0033], “Processor 140 may then generate the same digital audio signal from the first and second digital data streams for transmission to a play-back device 150 such that the play-back device can play the generated digital audio signal. For example, play-back device 150 may be an amplifier, a stereo, head-phones, or other well-known types of play-back devices.”)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Treister et al. (US 2002/0097681 A1) provides prior art disclosure and suggestions considered as relevant to the subject matter of the claimed invention (Treister, Abstract, “An approach for managing communications channels based on performance involves selecting a particular channel based on channel performance. Based on the selected channel, channel identification data is provided to another participant of the communications system to determine on which channel to respond. For example, the other participant may respond on the selected channel, avoid using the selected channel to respond, or skip the selected channel in a sequence of channels, such as a frequency hopping sequence. The communication sent in response may include a performance measurement of the channel used to provide the channel identification data. According to another aspect of the invention, a particular participant is selected from a group of participants based on the performance of a particular channel. According to yet another aspect, performance data is maintained, such as in a lookup table, and the performance data may be shared between participants of the communications system.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476